Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lodenkamper (Reg. No. 55399) on 03 Dec 2021.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A method of determining a position and orientation of an object in a medical imaging device, the method comprising: 
rigidly attaching one or more markers to the object, wherein each marker of the one or more markers comprises three or more feature points, wherein the three or more feature points of each marker of the one or more markers have known positions in a coordinate system of the corresponding marker; 
configuring two or more cameras to have partial or full views of at least one of the one or more markers; 
determining a camera calibration that provides transformation matrices Tij relating a coordinate system Ci of camera i to a coordinate system Cj of camera j, wherein i and j are index integers for the two or more cameras; 
forming two or more images of the one or more markers with the two or more cameras, wherein the known positions of the three or more feature points of each marker in the coordinate systems of the corresponding markers lead to image consistency conditions for images of the three or more feature points in the camera coordinate systems; 
wherein the image consistency conditions are relations that are true in images of the one or more markers because of known relative positions of the three or more feature points on each of the one or more markers; and
solving the image consistency conditions to determine rigid-body transformation matrices Mk relating [[the]] coordinate S16-213/USPage 215/977900systems MCk of each marker k to the coordinate systems of the two or more cameras, wherein k is an index integer for the one or more markers, whereby the position and orientation of the object is provided;
wherein the solving the image consistency conditions to determine each rigid-body transformation matrix Mk is performed with a least squares solution to an overdetermined system of linear equations; 
k is a set of two equations for each feature point of marker k that is seen by each of the two or more cameras; and
wherein the overdetermined system of linear equations for rigid-body transformation matrix Mk has coefficients of the rigid-body transformation matrix Mk as unknowns to be solved for.

Claim 5 has been amended as follows:
The method of claim 1, wherein the camera calibration is determined prior to installing the two or more cameras in the medical imaging device.

Claim 11 has been amended as follows:
The method of claim 1, further comprising applying motion correction to medical imaging data based on the position and orientation of the object.

Allowable Subject Matter
Claims 1-13 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
k is a set of two equations for each feature point of marker k that is seen by each of the two or more cameras”, as recited in the independent claim 1. In particular, Michael et al. (US Patent No. 5768443), a prior art previously made of record, discloses solving an overdetermined system of linear equations for each feature point of a marker (Col7, line 40 - Col 8, line 31), but does not disclose an overdetermined system of linear equations that is a set of two equations for each feature point of a marker that is seen by two or more cameras. The technical advantage of the claimed invention is “the ability to obtain object pose information over a wider range of positions than can be achieved using a single-camera, single-marker setup alone” (pg. 4, line 20 - pg. 5, line 25 of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799